BLANCHE', Judge.
This case involving the six appellants grew out of their separation from service from the Louisiana Health and Human Resources Administration, Division of Family Services, who is the appointing authority and the appellee herein.
The law and the facts in the instant case are indistinguishable from those presented in Roussell v. Louisiana Health and Human Resources Administration, Division of Family Services, New Orleans, Louisiana, 354 So.2d 661 (La.App. 1st Cir. 1977), a decision which this Court is handing down today. We adopt the Roussell opinion in the instant case.
Accordingly, the decision of the Louisiana Civil Service Commission is affirmed herein, and all costs are to be paid by appellants.
AFFIRMED.